


Exhibit 10.3




    
USG CORPORATION
PERFORMANCE SHARES AGREEMENT
WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware corporation
(the “Company”) or a Subsidiary;
WHEREAS, the Board of Directors of the Company (the “Board”) has granted to the
Grantee, as set forth in the Award Summary on the Morgan Stanley Wealth
Management website on the “Date of Grant”, the number of Performance Shares (as
defined in the Plan) pursuant to the Company’s Long-Term Incentive Plan, as
amended (the “Plan”), subject to the terms and conditions of the Plan and the
terms and conditions hereinafter set forth;


WHEREAS, Exhibit A to this Agreement contains defined terms that are used in
this Agreement with initial capital letters, and other terms are defined in this
Agreement for further use herein with initial capital letters; and


WHEREAS, the execution of a Performance Shares Agreement substantially in the
form hereof to evidence such grant has been authorized by a resolution of the
Board.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.
Grant of Performance Share Right. Subject to the terms of the Plan, the Company
hereby grants to the Grantee a targeted number of Performance Shares (the
“Target Performance Shares”), payment of which depends on the Company’s
performance as set forth in this Agreement and in the Statement of Performance
Goals (the “Statement of Performance Goals”) approved by the Board.



2.
Earning of Award.



(a)    Performance Measure. The Grantee’s right to receive all, any portion of,
or more than, the Target Performance Shares will be contingent upon the
achievement of specified levels of performance of the Company’s total
stockholder return (including reinvestment of dividends) relative to the
performance of the Dow Jones U.S. Construction and Materials Index (“Total
Stockholder Return”), as set forth in the Statement of Performance Goals and
will be measured over the period from January 1, 2014 through the end of the
fifteenth day in 2017 on which the New York Stock Exchange is open for trading
(the “Performance Period”).


(b)    Below Threshold. If, upon the conclusion of the Performance Period, Total
Stockholder Return for the Performance Period falls below the threshold level,
as set forth in the Performance Matrix contained in the Statement of Performance
Goals, no Performance Shares for the Performance Period shall become earned.






--------------------------------------------------------------------------------




(c)    Threshold. If, upon the conclusion of the Performance Period, Total
Stockholder Return for the Performance Period equals the threshold level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
35% of the Target Performance Shares for the Performance Period shall become
earned.


(d)    Between Threshold and Target. If, upon the conclusion of the Performance
Period, Total Stockholder Return exceeds the threshold level, but is less than
the target level, as set forth in the Performance Matrix contained in the
Statement of Performance Goals, the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between 35% of the Target Performance
Shares and 100% of the Target Performance Shares.


(e)    Target. If, upon the conclusion of the Performance Period, Total
Stockholder Return for the Performance Period equals the target level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
100% of the Target Performance Shares for the Performance Period shall become
earned.


(f)    Between Target and Intermediate. If, upon the conclusion of the
Performance Period, Total Stockholder Return exceeds the target level, but is
less than the intermediate level, as set forth in the Performance Matrix
contained in the Statement of Performance Goals the Target Performance Shares
shall become earned based on performance during the Performance Period, as
determined by mathematical straight-line interpolation between 100% of the
Target Performance Shares and 150% of the Target Performance Shares.


(g)    Intermediate. If, upon the conclusion of the Performance Period, Total
Stockholder Return for the Performance Period equals the intermediate level, as
set forth in the Performance Matrix contained in the Statement of Performance
Goals, 150% of the Target Performance Shares for the Performance Period shall
become earned.


(h)    Between Intermediate and Maximum. If, upon the conclusion of the
Performance Period, Total Stockholder Return exceeds the intermediate level, but
is less than the maximum level, as set forth in the Performance Matrix contained
in the Statement of Performance Goals the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between 150% of the Target Performance
Shares and 200% of the Target Performance Shares.


(i)    Equals or Exceeds Maximum. If, upon the conclusion of the Performance
Period, Total Stockholder Return for the Performance Period equals or exceeds
the maximum level, as set forth in the Performance Matrix contained in the
Statement of Performance Goals, 200% of the Target Performance Shares shall
become earned.


(j)    Conditions; Determination of Earned Award. Except as otherwise provided
herein, the Grantee’s right to receive any Performance Shares is contingent upon
his or her remaining in the continuous employ of the Company or a Subsidiary
through December 31, 2016. Following the Performance Period, the Board shall
determine whether and to what extent the goals relating to Total Stockholder
Return have been satisfied for the Performance Period and shall determine the
number of Performance Shares that shall have become earned hereunder.








--------------------------------------------------------------------------------




3.
Effect of Change in Control. Notwithstanding anything to the contrary in this
Agreement, the following provisions shall apply in connection with a Change in
Control. Subject to the last sentence of this paragraph: (I) the treatment in
connection with a Change in Control of any Performance Shares that are
outstanding at the time of such Change in Control will depend upon whether the
Awards made under this Agreement are Assumed (as defined in Exhibit A to this
Agreement) by the entity effecting the Change in Control; (II) if the entity
effecting the Change in Control Assumes the Awards made under this Agreement,
Section 3(a) shall apply; and (III) if the entity effecting the Change in
Control does not Assume the Awards made under this Agreement, then Section 3(b)
shall apply. Notwithstanding the preceding sentence, Section 4 shall apply and
the following provisions of this Section shall not apply if the Change in
Control occurs after termination of the Grantee’s employment due to death,
Disability or Retirement.



(a)
Awards Assumed by Successor: If the awards made under this Agreement that are
outstanding at the time of a Change in Control are Assumed by the entity
effecting the Change in Control, the number of Performance Shares that may
become payable to the Grantee shall be determined pursuant to Section 3(a)(i)
below, and the circumstances in which the Grantee shall earn such number of
Performance Shares are described in Section 3(a)(ii) below. Exhibit A to this
Agreement contains defined terms for the purposes of this Agreement.



(i)
Upon the occurrence of a Change in Control, the number of Performance Shares
that may become payable to the Grantee (the “CIC Performance Shares”) shall be
determined pursuant to Section 2 above, except that for the purposes of such
calculation:



(A)
the date on which the Change in Control occurs (the “CIC Date”) shall be
substituted for the last day of the Performance Period in both Section 2 above
and in the Statement of Performance Goals;



(B)
the Performance Period shall be the period from January 1, 2014 through the CIC
Date;



(C)
the value ascribed to the Common Shares in the Change in Control shall be used
as the ending Stock Price of the Common Shares for purposes of paragraph 3(c) of
the Statement of Performance Goals; and



(D)
the average closing prices of the shares of the Peers shall be calculated using
the 20 trading days ending on the trading day preceding the CIC Date for
purposes of Section 3(c) of the Statement of Performance Goals.



(ii)
The CIC Performance Shares shall become earned by the Grantee if the Grantee
remains employed through December 31, 2016. Unless clause (A), (B) or (C) below
applies, all of the CIC Performance Shares that are outstanding at the time of
the Grantee’s termination of employment prior to December 31, 2016 shall be
forfeited. Notwithstanding the preceding sentence, any CIC Performance Shares
that have not been earned by the Grantee pursuant to this Section 3(a)(ii) shall
be earned on the first to occur of the following events between the CIC Date and
December 31, 2016:







--------------------------------------------------------------------------------




(A)
the involuntary termination of the Grantee’s employment for reasons other than
Cause (as defined in Exhibit A);



(B)
the Grantee’s voluntary termination of employment for Good Reason (as defined in
Exhibit A); or



(C)
the termination of the Grantee’s employment due to the Grantee’s death,
Disability or Retirement (as such terms are defined in Exhibit A).



(b)
Awards Not Assumed by Successor. Upon the occurrence of a Change in Control, any
unearned Performance Shares outstanding at the time of the Change in Control
that are not Assumed by the entity effecting the Change in Control shall
immediately become earned in such amount as shall be determined in accordance
with the terms outlined in Section 3(a)(i) above. Any Target Performance Shares
that are not Assumed and that are not earned on the CIC Date pursuant to this
Section 3(b) shall be forfeited.



4.
Termination Due to Death, Disability, Retirement. If the Grantee’s employment
with the Company or a Subsidiary terminates before December 31, 2016 and before
the occurrence of a Change in Control due to the Grantee’s death, Disability or
Retirement, the Company shall pay to the Grantee or his or her executor or
administrator, as the case may be, at the time described in Section 6 and based
on the level of achievement of Total Stockholder Return during the Performance
Period, a pro rata number of the Target Performance Shares based on the number
of full months during the Performance Period and prior to January 1, 2017 during
which the Grantee was employed by the Company, and the remaining performance
shares will be forfeited. Notwithstanding the foregoing, if a Change in Control
occurs after the termination of the Grantee’s employment due to death,
Disability or Retirement but before the end of the Performance Period, the
Grantee shall earn at the time of such Change in Control the pro rata number
(determined as specified above) of such number of the Performance Shares as
shall be determined in accordance with Section 3(a)(i), and any Performance
Shares that are not earned on the CIC Date pursuant to this sentence shall be
forfeited.



5.
Forfeiture. In addition to the forfeiture of Performance Shares pursuant to
other provisions of this Agreement, if either (i) the Grantee’s employment with
the Company or a Subsidiary terminates before December 31, 2016, and before the
occurrence of a Change in Control, for any reason other than as set forth in
Section 4 hereof or (ii) the Board (or a committee of the Board) finds that the
Grantee has engaged in any fraud or intentional misconduct as described in
Section 20 hereof, the Performance Shares will be forfeited. Performance Shares
shall be considered to have been forfeited upon the event that causes such
forfeiture and shall not be considered to be outstanding thereafter.



6.
Form and Time of Payment of Performance Shares. Payment of any Performance
Shares that become earned as set forth herein will be made in the form of Common
Shares. Except as otherwise provided in Section 3, payment will be made as soon
as practicable after the end of the Performance Period, or any earlier event
that causes the Performance Shares to be earned, and the determination by the
Board of the level of attainment of Total Stockholder Return, but, subject to
Section 10 below, in no event shall such payment occur later than two and
one-half months after the end of the Performance Period or such earlier event
occurs. Upon and after payment of any Performance Shares pursuant to this
Section 6, such Performance Shares shall not be considered to be outstanding.
Notwithstanding the foregoing, if the event that causes the Performance Shares
to be earned is a Change in Control that does not constitute a change of control
for purposes of





--------------------------------------------------------------------------------




Section 409A of the Code, then to the extent necessary to comply with Section
409A of the Code, payment will be made on the next date or event under the
Agreement that constitutes a permissible payment date or event under Code
Section 409A. To the extent that the Company or any Subsidiary is required to
withhold any federal, state, local or foreign tax in connection with the payment
of earned Performance Shares pursuant to this Agreement, it shall be a condition
to the receipt of such Performance Shares that the Grantee make arrangements
satisfactory to the Company or such Subsidiary for payment of such taxes
required to be withheld, which may include by having the Company withhold Common
Shares otherwise payable pursuant to this award.


7.
Payment of Dividends. No dividends shall be accrued or earned with respect to
the Performance Shares until such Performance Shares are earned by the Grantee
as provided in this Agreement.



8.
Performance Shares Nontransferable. Until payment is made to the Grantee as
provided herein, neither the Performance Shares granted hereby nor any interest
therein or in the Common Shares related thereto shall be transferable other than
by will or the laws of descent and distribution prior to payment.



9.
Adjustments. In the event of any change in the aggregate number of outstanding
Common Shares by reason of (a) any stock dividend, extraordinary dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (b) any Change in Control, merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization or partial or complete
liquidation, or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing, then the Board shall adjust the number
of Performance Shares then held by the Grantee in such manner as to prevent
dilution or enlargement of the rights of the Grantee that otherwise would result
from such event. Moreover, in the event of any such transaction or event, the
Board (or a committee of the Board), in its discretion, may provide in
substitution for any or all of the Grantee’s rights under this Agreement such
alternative consideration as it may determine to be equitable in the
circumstances, subject to the provisions of Section 3 of this Agreement.



10.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. If the event triggering the right to payment under
this Agreement is the Grantee’s Retirement or other separation from service with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
the date of payment under Section 6 above shall be the first day of the seventh
month after the date of the Grantee’s separation from service or, if earlier,
the date of the Grantee’s death.



11.
No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, Grantee acknowledges that:  (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Performance Shares is
voluntary and occasional and does not create any contractual or other right to
receive future grants





--------------------------------------------------------------------------------




of Performance Shares or benefits in lieu of Performance Shares, even if
Performance Shares have been granted repeatedly in the past; (c) all decisions
with respect to future grants, if any, will be at the sole discretion of the
Company; (d) the Grantee’s participation in the Plan is voluntary; (e) the
Performance Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, its
Affiliates and/or Subsidiaries, and which is outside the scope of Grantee’s
employment contract, if any; (f) the Performance Shares are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) in the event that Grantee is an employee of an
Affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Affiliate or Subsidiary that is Grantee’s employer; (h) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (i) no
claim or entitlement to compensation or damages arises from forfeiture or
termination of the Performance Shares or diminution in value of the Performance
Shares or the Shares and Grantee irrevocably releases the Company, its
Affiliates and/or its Subsidiaries from any such claim that may arise; and (j)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of Grantee’s employment, Grantee’s right to
receive Performance Shares and vest in Performance Shares under the Plan, if
any, will terminate effective as of the date that Grantee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment, Grantee’s right to vest in the Performance Shares
after termination of employment, if any, will be measured by the date of
termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law.


12.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.



13.
Employee Data Privacy: Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this document by and among, as applicable, the
Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. Grantee’s understands that the Company Group holds
certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all
Performance Shares or any other entitlement to Shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Grantee’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”). Grantee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative. Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other





--------------------------------------------------------------------------------




form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom Grantee may elect to
deposit any Shares acquired. Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage Grantee’s participation
in the Plan. Grantee understands that Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing
Grantee’s consent may affect Grantee’s ability to participate in the Plan. For
more information on the consequences of Grantee’s refusal to consent or
withdrawal of consent, Grantee understand that Grantee may contact Grantee’s
local human resources representative.


14.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Board acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Performance Shares.



15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.



16.
Severability. Subject to Section 20, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.



17.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.



18.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.



19.
The Grantee acknowledges that by clicking on the “Accept” button on the Morgan
Stanley Wealth Management web page titled “Step 3: Confirm the Review/Acceptance
of your Award,” the Grantee agrees to be bound by the electronic execution of
this Award Agreement.



20.
In accordance with Section 20(d) of the Plan, if the Board (or a committee of
the Board) has determined that any fraud or intentional misconduct by the
Grantee was a significant contributing factor to the Company having to restate
all or a portion of its financial statement(s), to the extent





--------------------------------------------------------------------------------




permitted by applicable law the Grantee shall: (a) return to the Company all
Performance Shares and/or Common Shares that the Grantee has not disposed of
that were paid out pursuant to this Agreement; and (b) with respect to any
Performance Shares and/or Common Shares that the Grantee has disposed of that
were paid out pursuant to this Agreement, pay to the Company in cash the value
of such Performance Shares on the date such Performance Shares were paid out.
The remedy specified herein shall not be exclusive, and shall be in addition to
every other right or remedy at law or in equity that may be available to the
Company. Notwithstanding any other provision of this Agreement or the Plan to
the contrary, if this Section 20 is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement shall be deemed to be unenforceable due
to a failure of consideration, and the Grantee’s rights to the Performance
Shares and/or Common Shares that would otherwise be granted or paid under this
Agreement shall be forfeited.




Executed in the name and on behalf of the Company at Chicago, Illinois as of the
12th day of February, 2014.




USG CORPORATION




 
 
Name:
Brian J. Cook
Title:
Senior Vice President,
 
Human Resources and Corporate
 
Communications



                            




The undersigned Grantee hereby accepts the award of Performance Shares evidenced
by this Performance Shares Agreement on the terms and conditions set forth
herein and in the Plan.




                            
 
 
Name:
 





PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.




--------------------------------------------------------------------------------




EXHIBIT A TO
USG CORPORATION
PERFORMANCE SHARES AGREEMENT


This Exhibit A is attached to and forms a part of the USG Corporation
Performance Shares Agreement, dated as of February 12, 2014.


Solely for the purposes of this Agreement, the following terms shall be defined
as follows:


(A)
An award of Performance Shares shall be considered “Assumed” in connection with
a Change in Control if each of the following conditions is met:



(1)
The award of Performance Shares is converted into a replacement award that
preserves the value of such award at the time of the Change in Control;



(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Cause and Good Reason)
that are no less favorable to the Grantee than as set forth in this Agreement,
and all other terms of the replacement award (other than the security and number
of shares represented by the replacement awards) are substantially similar to,
or more favorable to the Grantee than, those set forth in this Agreement; and



(3)
the security represented by the replacement award, if any, is of a class that is
publicly held and widely traded on an established stock exchange.



(B)
“Base Pay” means Grantee’s annual base salary rate as in effect from time to
time.



(C)
“Cause” shall mean that the Grantee shall have:



(1)
been convicted of a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s
employment with the Company or any Subsidiary;



(2)
committed intentional wrongful damage to tangible or intangible property of the
Company or any Subsidiary; or



(3)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary.

    
For purposes of this Agreement, no act or failure to act on the part of the
Grantee will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Grantee not in good faith and without reasonable belief that
the Grantee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Grantee will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Grantee a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board then in office (excluding the
Grantee if the Grantee is then a member of the Board) at a meeting of the Board
called and held for such purpose, after reasonable notice to the Grantee and an
opportunity for the Grantee, together with the Grantee’s counsel (if the Grantee
chooses to have counsel present at such meeting),




--------------------------------------------------------------------------------




to be heard before the Board, finding that, in the good faith opinion of the
Board, the Grantee had committed an act constituting “Cause” as herein defined
and specifying the particulars thereof in reasonable detail. Nothing herein will
limit the right of the Grantee or the Grantee’s beneficiaries to contest the
validity or propriety of any such determination.
(D)
“Disability” shall mean that the Grantee has suffered a total disability within
the meaning of the Company’s Long Term Disability Plan for Salaried Employees
and is “disabled” within the meaning of Section 409A(a)(2)(C) of the Code.



(E)
“Good Reason” shall mean the occurrence of any of the following events, and the
failure of the Company to remedy any of the following events within 10 calendar
days after receipt by the Company of written notice thereof from the Grantee:



(1)
a material diminution in the Grantee’s normal duties and responsibilities,
including, but not limited to, the assignment without the Grantee’s written
consent of any diminished duties and responsibilities which are inconsistent
with the Grantee’s positions, duties and responsibilities with the Company
immediately prior to a Change in Control, or a materially adverse change in the
Grantee’s reporting responsibilities or titles as in effect immediately prior to
the Change in Control, whether or not resulting from an act of the Company or
otherwise, or any removal of the Grantee from or any failure to re-elect the
Grantee to any of such positions, except in connection with the termination of
the Grantee’s employment for Disability, Retirement, or Cause or as a result of
the Grantee’s death or by the Grantee other than for Good Reason;



(2)
if the Grantee was serving as a member of the Board immediately prior to the
Change in Control, either (A) the failure to elect or the removal of the Grantee
as a member of the Board of the Company (or any successor thereto) or (B) if the
Grantee continues to serve as a member of the Board of the Company (or any
successor thereto) following the Change in Control, the Company’s securities are
no longer publicly traded; provided, however, that Good Reason shall not exist
if the Grantee becomes a member of the board of directors of a publicly-traded
entity that as a result of the Change in Control owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries;



(3)
a reduction by the Company in the Grantee’s Base Pay as in effect on the Date of
Grant or as the same may be increased from time to time;



(4)
a change in the Grantee’s Target Annual Direct Compensation that results in an
aggregate decrease in such Target Annual Direct Compensation in excess of ten
percent (10%);



(5)
the Company’s requiring the Grantee, without the Grantee’s written consent, to
be based anywhere other than within fifty (50) miles of the Grantee’s office
location immediately prior to the Change in Control, except for required travel
on the Company’s business to an extent substantially consistent with business
travel obligations immediately prior to the Change in Control;







--------------------------------------------------------------------------------




(6)
the failure by the Company to continue in effect any investment plan, retirement
plan, savings plan, supplemental retirement plan, deferred compensation plan,
supplemental investment plan, life insurance plan, health and accident plan,
disability plan or other welfare benefit plan in which the Grantee was
participating at the time of the Change in Control (or plans providing the
Grantee with substantially similar benefits), the taking of any action by the
Company which would adversely affect the Grantee’s participation or materially
reduce the Grantee’s benefits or value under any of such plans or deprive the
Grantee of any material fringe benefit enjoyed by the Grantee at the time of the
Change in Control, or the failure by the Company to provide the Grantee with the
number of paid vacation days to which the Grantee was then entitled in
accordance with the Company’s normal vacation policy in effect on the date of
the Change in Control; or



(7)
the failure by the Company to obtain the assumption of the obligation to perform
any Change in Control Severance Agreement between the Company and Grantee by any
successor as contemplated in such Change in Control Severance Agreement.



(F)
“Retirement” shall mean the Grantee’s retirement under a retirement plan
(including, without limitation, any supplemental retirement plan) of the Company
or any Subsidiary, or the Grantee’s retirement from employment with the Company
or any Subsidiary after completing at least three years of continuous service
with the Company or any Subsidiary and attaining the age of 62. Without limiting
the generality of the foregoing, in no event shall “Retirement” include the
involuntary termination of the Grantee’s employment by the Company (i) for Cause
or (ii) without Cause if, as a result of such termination without Cause, the
Grantee becomes eligible to receive payments on account of such termination
under an employment agreement between the Grantee and the Company.



(G)
“Target Annual Direct Compensation” means the sum of the Grantee’s Base Pay,
target annual incentive opportunity, and the annualized value of the most recent
long-term incentive award approved by the Compensation and Organization
Committee of the Board prior to the Change in Control. For purposes of measuring
annualized long-term incentives, the awards shall be measured on their date of
grant using reasonable assumptions, including, but not limited to, fair value
principles such as those identified in Financial Accounting Standards Board
Accounting Standards Codification Topic 718; the value of such awards shall be
annualized over the frequency of their grant.







